Citation Nr: 0508763	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
secondary to mustard gas exposure.

2.  Entitlement to service connection for a skin disorder as 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in July 2003 for further procedural 
and evidentiary development, and that the action requested in 
the remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  Glaucoma or other eye disability was not shown in 
service; glaucoma, shown years after service, has not been 
connected by competent medical evidence to service.

2.  Hyperpigmentation of the left forearm with associated 
pruritus is related to active service.


CONCLUSIONS OF LAW

1.  Glaucoma or other eye disability was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2004).

2.  Hyperpigmentation of the left forearm with associated 
pruritus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on numerous occasions of the need to provide evidence that 
warrants presumptive service connection based on in-service 
fully body exposure to mustard gas and the development of 
certain specified diseases, or alternative, the need to 
provide evidence linking current disability to service, 
whether as a result of exposure to vesicants or otherwise.

First, following the filing of the veteran's claims, the 
regional office (RO) sent the veteran a July 2001 letter in 
which it outlined the evidence necessary to substantiate a 
claim for service connection, including those involving 
exposure to mustard gas in service, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining evidence in support of the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A December 2001 rating decision and April 2002 statement of 
the case then denied each of the claims, noting that the 
evidence did not show that an eye or skin disability was 
incurred during service or caused by an event during service.

Thereafter, pursuant to the Board's July 2003 remand, a 
February 2004 VCAA notice letter more particularly advised 
the veteran of the evidence necessary to establish 
presumptive service connection based on mustard gas exposure, 
and notified the veteran of additional evidence that he could 
provide and further efforts that would be taken by VA on his 
behalf.  Id.

The November 2004 supplemental statement of the case 
continued to deny the veteran's claims on the basis that 
recent medical opinions indicated that the veteran's eye 
disorder had not been linked to mustard gas and was not 
consistent with mustard gas exposure, and there was no 
documented exposure to warrant establishing service 
connection for any skin disorder.

Although the February 2004 VCAA notice letter clearly came 
after the December 2001 rating decision that originally 
denied the veteran's claims, and did not specifically request 
that the appellant provide any evidence any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations and that there is no 
indication that there are any outstanding pertinent records 
or reports that have not been obtained or that are not 
otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide any additional medical opinion or other 
evidence to support any of the veteran's claims on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service medical records do not reflect and relevant 
complaints or treatment.  Uncorrected visual acuity was 20/25 
bilaterally at the time of enlistment examination in May 
1967, and 20/20 bilaterally at the time of separation from 
service in April 1970.  

VA outpatient record from April 1997 reflects that the 
veteran was examined for his left forearm burn, which was 
reportedly better but still itching and burning.  

VA skin examination in September 1997 revealed that the 
veteran gave a history of tinea pedis since he was in 
Vietnam.  

VA outpatient records from March 1998 reflect further 
evaluation for an itchy patch of skin on the left forearm 
possibly secondary to mustard gas exposure.  Records from 
June 1998 indicate an impression of suspected glaucoma.  

VA treatment records from January 2001 note the debridement 
of hyperkeratotic plaques on the veteran's feet, and that the 
veteran also wanted medication for an old nitrogen mustard 
burn on his left forearm.  In October 2001, the impression 
included remote nitrogen mustard burn of the left forearm.

In December 2001, the RO received articles from the veteran, 
one of which noted that chemical weapons testing using human 
subjects occurred at Fort McLellan, Alabama and the Dugway 
Proving Ground in Utah.  Another article discussed glaucoma, 
noting that secondary glaucoma could develop after trauma to 
the eye that affected the drainage system.

At the veteran's hearing before the Board in January 2003, 
the veteran's representative noted that the veteran's 
military occupational specialty was chemical and biological 
specialist (transcript (T.) at p. 3).  The veteran indicated 
that during his training program, the students were subjected 
to mustard gas to let them know how serious the gas was (T. 
at pp. 3-4).  In the gas chamber, tear gas was used (T. at p. 
4).  In the field, nerve gas, Sarin, and mustard gas were 
used (T. at p. 4).  During a field exercise at Dugway Proving 
ground, all the animals died, and the veteran and other 
students had to burn them (T. at pp. 4-5).  At Dugway, he 
wore protective clothing, but at Fort McLellan, he just wore 
a plain uniform (T. at pp. 5-6).  The veteran denied that he 
sought any medical attention due to exposure to chemical or 
biological agents (T. at p. 7).  The veteran was first seen 
for complaints of burning eyes and swelling in the 1990's (T. 
at p. 10).  These problems began after Fort McLellan but 
before he got to Dugway (T. at p. 11).  The VA diagnosed the 
problem with his eyes as glaucoma (T. at p. 11).  The first 
time he received treatment for skin problems related to this 
exposure was also in the 1990's (T. at p. 12).  The veteran's 
representative noted an entry in VA treatment records that 
indicated that the veteran was receiving medicine to treat 
residuals from a mustard gas burn on the left forearm (T. at 
pp. 13-14).  

At the time of the veteran's hearing before the Board, the 
veteran provided additional documents in support of his 
claim.  These consisted of VA information about mustard gas 
exposure and its long-term effects, and the duties and 
training of a chemical operations helper with the same 
occupational specialty designation the veteran had during 
active service.

VA eye examination in October 2004 revealed that the veteran 
had been followed for normal tension glaucoma bilaterally.  
The diagnosis was visual field defect in both eyes secondary 
to normal tension glaucoma versus malingering or hysterical.  
Regardless of the cause, the examiner opined that these 
visual defects were not consistent with mustard gas or other 
similar gas exposure, noting that there had been no cases of 
this type in the recent literature.  She further noted that 
the most common eye injuries resulting from mustard gas 
exposure cited in the literature were corneal and 
conjunctival.

VA dermatological examination in October 2004 revealed that 
the veteran believed that he had been exposed to mustard gas 
which resulted in an area of hyperpigmentation with 
associated pruritus of his left forearm.  Physical 
examination revealed a 4 by 4 centimeter area of slightly 
hyperpigmentation on the left forearm which was less than 1 
percent of the veteran's total body surface area.  The 
diagnosis was hyperpigmentation with associated pruritus of 
the left forearm in a 4 by 4 centimeter patch.  The examiner 
concluded that it was at least as likely as not that this was 
related to exposure to mustard gas.


II.  Analysis

The Board has reviewed all of the evidence of record, and 
notes initially that while there is no evidence confirming 
mustard gas exposure other than the statements of the 
veteran, his military occupational specialty and training, 
and the fact that some chemical and biological testing 
occurred during the veteran's active service at both Fort 
McLellan and Dugway Proving Ground, further development in 
this regard is not necessary in light of the Board's 
determination that glaucoma and the veteran's 
hyperpigmentation of the left forearm and other skin problems 
are not disabilities for which presumptive service connection 
is warranted under 38 C.F.R. § 3.316 (2004). 

Moreover, with respect to the claim for service connection 
for an eye disorder, the October 2004 VA eye examiner 
specifically noted that there had been no cases of the 
veteran's type of visual defect linked to mustard gas 
exposure in the recent literature, and that the most common 
eye injuries resulting from mustard gas exposure cited in the 
literature were corneal and conjunctival.  

The Board also notes that while service connection could 
still be established without the benefit of the application 
of the presumptive provisions based on competent medical 
evidence linking current disability to service, the October 
2004 VA eye examiner also opined that the veteran's visual 
defects were not consistent with mustard gas or other similar 
gas exposure.  There is also no medical opinion evidence in 
the record that contradicts the opinion of this examiner.  
The veteran's statements linking his glaucoma or other visual 
disability to service are without probative value since as a 
layperson, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, there is no evidence of complaints or treatment 
of an eye disorder during service and the first diagnosis of 
suspected glaucoma was not rendered until the 1990's.

Thus, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is clearly against entitlement 
to service connection for an eye disorder as secondary to 
mustard gas exposure.

On the other hand, without the need for the Board to address 
whether there is sufficient evidence to show actual in-
service exposure to mustard gas, the Board finds that it is 
permitted to conclude that there was such exposure in the 
face of the opinion of the October 2004 VA skin examiner who 
found that the veteran's hyperpigmentation with associated 
pruritus of the left forearm was at least as likely as not 
related to exposure to mustard gas.  In addition, there is no 
evidence of any relevant post-service exposure to chemical or 
biological agents.

The Board further observes that there is no opinion to 
contradict this opinion and no evidence that clearly 
establishes that the veteran did not have exposure to mustard 
gas during service.

Therefore, the Board will give the veteran the benefit of the 
doubt, and find that the evidence supports entitlement to 
service connection for hyperpigmentation of the left forearm 
with associated pruritus. 


ORDER

Entitlement to service connection for an eye disorder as 
secondary to mustard gas exposure is denied.

Entitlement to service connection for hyperpigmentation of 
the left forearm with associated pruritus is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


